vNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Notice of Allowability
An examiner’s comment to the record appears below. Should any portion of this be unacceptable, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Examiner's Comment
Examiner appreciates Applicant’s responsive reply. 
After careful review and consideration, Applicant’s 04/28/2022 amendments are accepted and their arguments are found persuasive. Accordingly, the issue regarding the reproductions is overcome and is withdrawn. The objections to the specification are overcome and are withdrawn. The rejection of record under 35 USC § 112(a)&(b) is also overcome and is withdrawn.
Conclusion
In conclusion the claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
05/13/2022